Citation Nr: 0829234	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease, post-operative meniscectomy and 
chondroplasty of the patella and medial femoral condyle, 
currently evaluated as 20 percent disabling prior to November 
23, 2005, and from February 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In November 2007, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's service-connected right knee disability is 
primarily productive of pain, achiness, tenderness, 
limitation of motion, and lack of endurance, but without 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee degenerative joint disease, post-operative meniscectomy 
and chondroplasty of the patella and medial femoral condyle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5010-5260 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  March 2006 and 
November 2007 letters advised the veteran that the evidence 
needed to show the level of his disability including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Examples of the types of 
evidence were also provided.  Those letters also advised the 
veteran of the type of evidence needed to establish an 
effective date.  The pertinent rating criteria for his 
disability were provided in the January 2006 statement of the 
case.  The case was last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records, VA examination reports, and 
hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence and describing the impact his disability had on his 
functioning in several statements and hearing testimony.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
right knee disability. 

In a July 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
post-operative arthrotomy with bone graft to the head of the 
right tibia and assigned a 10 percent rating under Diagnostic 
Codes 5260-5010.  The notice of decision letter was mailed to 
the veteran in July 2003.  The veteran's claim for an 
increased rating was received in August 2004.  

Under Diagnostic Code 5010, traumatic arthritis is to be 
evaluated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  


Limitation of range of knee motion is evaluated under 
Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Extension limited to 10 
degrees warrants a 10 percent evaluation.  Extension limited 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II. 

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is prescribed for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is prescribed for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  

Private treatment records show the veteran underwent 
arthroscopy of the right knee with chondroplasty of the 
patella and medial femoral condyle and partial meniscectomy 
in September 2002.  

VA treatment records include an April 2004 record that noted 
the veteran complained of a constant ache in his right knee, 
but he denied popping, catching, or locking.  The physical 
examination revealed range of motion of 20 to 125 degrees 
bilaterally.  There was tenderness, but no crepitus or 
instability.  X-rays showed joint line narrowing, possible 
loose body, minimal degenerative disease, and some spurring.  
The assessment noted was degenerative joint disease.  It was 
noted that the veteran would continue with a cane from time 
to time and a brace as needed.  The examiner commented that 
given the moderate to severe osteoarthritis of the veteran's 
knees, it would be in the best interest of the veteran to 
obtain a job that was less physically demanding than that of 
a registered nurse.  

The veteran filed his claim for an increased rating in August 
1994.  An August 2004 record noted that the veteran was 
placed on Methadone for knee pain.  An October 2004 record 
described that the veteran displayed an antalgic and severely 
abnormal gait pattern that placed an undue stress on his 
lower back.  

The November 2004 VA examination report shows the veteran 
complained of tenderness and pain of the right knee.  He 
indicated that he "continu[ed]" to have problems with the 
right knee "giving away."  On bad days, he used a cane, and 
he also wore a brace.  He reported that he used to work as a 
nurse in intensive care, but because it was hard to be on his 
feet all day, he had to switch to a lesser paying desk job.  
He maintained that he was able to perform his activities of 
daily living at home as well as perform minimal chores as 
long as they did not include heavy lifting.  The physical 
examination of the right knee revealed crepitance on range of 
motion, which was from negative 5 to 95 degrees.  There was 
tenderness to palpation, but no laxity.  He was 
neurovascularly intact on the leg.  X-rays revealed 
osteoarthritis of the knee.  In an addendum, the examiner 
reiterated that the veteran complained that he could not 
stand on his feet for an extended time, but it was noted that 
he was able to perform his activities of daily living with 
minimal problems.  

A June 2005 VA treatment record indicated that the veteran's 
varus angulation continued to progress and that he was very 
symptomatic about his medial joint line.  An August 2005 
record noted that a physical examination revealed full range 
of motion.  He had joint line tenderness and mild crepitus.  
There was a 14-centimeter midline incision.  His anterior 
collateral ligament and posterior collateral ligament were 
intact, but he had "minimal" varus and valgus laxity.  The 
assessment was osteoarthritis with loose body in the right 
knee and questionable meniscal pathology.  It was noted that 
although there was a loose body, the veteran did not have any 
significant complaints of locking or popping.  An October 
2005 record similarly noted that while x-rays revealed 
evidence of a loose body the veteran did not describe locking 
or catching as a mechanism for his problems.  A physical 
examination revealed a long anterior incision over the knee.  
He had tenderness but no erythema, swelling, or cellulitis.  
His ligaments were intact, and there was no varus or valgus 
instability.  

VA treatment records show the veteran underwent arthroscopy 
on his right knee for loose body removal on November 23, 
2005.  He went back to work on November 28, 2005.  A physical 
examination revealed on active range of motion he had 
negative 10 to 90 degrees, and on passive range of motion he 
had negative 5 to 100 degrees with mild pain.  A January 2006 
record showed the veteran reported that he was doing "very 
well."  The physical examination revealed that the incisions 
were "well healed."  Range of motion was 0 to about 95 
degrees.  The veteran indicated that his knee felt better 
than it was preoperatively.

A March 2006 rating decision and subsequent supplemental 
statements of the case show the knee disability was re-
characterized as right knee degenerative joint disease, post-
operative meniscectomy and chondroplasty of the patella and 
medial femoral condyle.  The veteran was awarded an increased 
rating of 20 percent under Diagnostic Codes 5010-5260 prior 
to November 23, 2005, and he was assigned a temporary 100 
percent evaluation (based on surgical treatment necessitating 
convalescence) beginning November 23, 2005 with restoration 
of the 20 percent rating effective February 1, 2006.   

A March 2006 VA treatment record showed the veteran reported 
that his pain had much improved in the right knee.  The 
physical examination revealed "good range of motion" from 0 
to 105 degrees of knee flexion or better.  

In a statement received in April 2006, the veteran stressed 
that he in fact was continuing to take the pain medication, 
methadone.  He claimed his bilateral knee and back 
disabilities caused marked interference with employment 
because he had to take a lesser paying desk job.  

At the January 2007 Board hearing, the veteran maintained 
that his right knee disability was at least as disabling as 
his left knee, which had been assigned a 30 percent 
disability rating.  He testified that the surgery cured the 
acute sharp pain he experienced from the loose body in his 
right knee, but the chronic aching pain he experienced 
remained as it was before.  He affirmed that he occasionally 
experienced give away but rarely.  He also affirmed he 
experienced popping or cracking and swelling.  He avoided 
stairs and prolonged standing, and he was not able to bend 
down on his knees to look under the bed.   

VA treatment records dated in May 2007 showed the veteran 
requested that the prescription for methadone be 
discontinued.  A physical examination showed "extensive" 
tenderness to palpation on the joint lines of the right knee.  
The assessment noted was persistent right knee pain.  A June 
2007 magnetic resonance imaging (MRI) of the right knee 
revealed a medial meniscus tear, small joint effusion, 
cartilage degeneration, mild lateral subluxation of patella, 
and degenerative joint disease.  An October 2007 record 
indicated that the veteran was off methadone; he was very 
pleased to only use non-steroidal anti-inflammatory drugs and 
Tramadol for pain relief.  His gait was noted as smooth and 
steady.  A November 2007 record noted the MRI results.  The 
veteran had pain and significant crepitance with range of 
motion.  The examiner noted that surgical intervention was 
not recommended, but if the veteran had a continuation or a 
marked exacerbation of his symptomatology, then a repeat 
arthroscopy should be entertained sometime in the future.   

The December 2007 VA examination report showed the veteran 
continued to complain of an inability to be on his feet for 
prolonged periods.  He complained of a constant "aching 
discomfort" and stiffness in his knee as well as discomfort 
with weather changes.  The examiner maintained that the 
veteran did not symptom amplify.  The physical examination 
revealed that he was able to get in and out of a chair 
without difficulty.  He walked heel-and-toe.  He was able to 
do a 90-degree squat times three.  Range of motion was from 0 
to 100 degrees, and his knee was stable.  There were 
"healed" surgical scars and arthroscopic portals, and 
tenderness around the patella.  He was neurovascularly 
intact.  

The examiner reported that the veteran had excess 
fatigability, pain, swelling, and interference with standing 
and weightbearing.  The examiner noted that the veteran had 
degenerative joint disease and that he would have additional 
limitation with prolonged standing or attempts at squatting, 
climbing stairs, etc.  The examiner observed that the veteran 
did not describe flare-ups except during weather changes, and 
he had not demonstrated increased loss of motion with 
repetitive testing.  The examiner indicated that the veteran 
did not use assistive devices, and his work involved sitting 
so he did well.  It was then noted that "[h]is daily 
activities [were] likewise limited."  The examiner further 
reported that the veteran did not have painful motion except 
at the extreme of flexion, and he did not demonstrate 
additional limitation.  

Prior to November 23, 2005

The above evidence shows that the veteran primarily 
complained of pain or a constant ache and tenderness in his 
right knee.  The physical examinations in April 2004 and 
August 2005, and the VA examination in November 2004 showed 
flexion was not limited to 15 degrees or less.  While the 
veteran demonstrated a loss of 20 degrees on extension of the 
knee in April 2004, prior to the date of claim, subsequent 
examinations showed full extension.  The veteran complained 
that he could not endure prolonged standing but he remained 
capable of performing the activities of daily living with 
minimal problems according to information he provided to the 
VA examiner.  Thus, the veteran was not entitled to a rating 
in excess of 20 percent under Diagnostic Code 5260 or a 
separate compensable evaluation under Diagnostic Code 5261 
pursuant to VAOPGCPREC 9-04.  

The veteran denied that he experienced catching or locking of 
the knee at April 2004, August 2005, and October 2005 
physical examinations but complained of such symptoms at the 
November 2004 VA examination.  These examinations showed that 
"minimal" varus and valgus laxity was initially 
demonstrated at the August 2005 examination but was not 
thereafter reproduce on examination in October 2005.  
Therefore, the veteran was not entitled to consideration of a 
separate compensable rating under Diagnostic Code 5257 
pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Beginning February 1, 2006

The veteran's symptoms were clearly exacerbated to the extent 
that surgery was necessary in November 2005, but the overall 
severity of his right knee disability did not increase.  

Post-surgery VA treatment records show the veteran initially 
reported improvement in his right knee.  At the Travel Board 
hearing, however, he testified that he still experienced 
chronic aching pain.  The physical examinations in January 
2006 and March 2006, and the VA examination in December 2007 
continue to show flexion is not limited to 15 degrees or less 
even with pain.  These examinations also show full extension 
of the knee absent pain.  The VA examiner noted that the 
veteran had excess fatigability and pain with prolonged 
standing, squatting, climbing stairs, etc., but he also 
indicated that the veteran did not demonstrate increased loss 
of motion with repetitive testing.  Thus, the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5260 or a separate compensable evaluation under 
Diagnostic Code 5261.  

At the hearing, the veteran testified that he occasionally 
experienced "give away" in his right knee but no 
subluxation or lateral instability of the knee was 
demonstrated on any physical examination conducted during 
this period. Therefore, the veteran is not entitled to 
consideration of a separate compensable rating under 
Diagnostic Code 5257.
 
With regard to both periods, the Board notes that a separate 
rating under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage is not warranted as this code 
contemplates ratings based on limitation of motion, which the 
veteran is already compensated for by the 20 percent assigned 
under Diagnostic Codes 5010-5260.  See VAOPGCPREC 9-98; see 
also 38 C.F.R. § 4.14 (2007) (providing that the evaluation 
of the same manifestation under different diagnoses is to be 
avoided).
Also, a separate rating under Diagnostic Code 5258 is not 
warranted as this code 
contemplates pain and limitation of motion, and includes 
symptomatology consistent with instability and subluxation 
such as locking and dislocated (or torn) cartilage. 

The veteran's service-connected right knee disability is also 
not productive of ankylosis or impairment of the tibia and 
fibula and precludes consideration of Diagnostic Codes 5256 
and 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2007).  The veteran does not complain of any symptoms 
associated with the scars of his right knee.  Physical 
examinations have described the scars as "well healed" so 
there is no suggestion in the record that compensable 
residuals are associated with the scars under the diagnostic 
criteria for evaluating scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804 (2007).

As contended by the veteran, his service-connected right knee 
disability does interfere with his industrial capacity.  Any 
such interference, however, is reflected in the 20 percent 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
Indeed, 38 C.F.R. § 4.1 specifically reads:  "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected right knee disability exhibited symptoms that 
warranted different ratings prior to November 23, 2005, and 
beginning February 1, 2006.  See Hart, supra.

The Board has also considered whether the veteran's right 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater level of 
disability; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for right knee degenerative 
joint disease, post-operative meniscectomy and chondroplasty 
of the patella and medial femoral condyle is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


